         Case 8:18-cv-01041-GJH Document 179 Filed 06/26/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



 ROBYN KRAVITZ, et al.                            Civil Action No. 8:18-cv-01041-GJH

                        Plaintiffs,
         v.                                       Hon. George J. Hazel

 U.S. DEPARTMENT OF COMMERCE, et.
 al.,
                 Defendants.



 LA UNIÓN DEL PUEBLO ENTERO; et al.                Civil Action No. 8:18-cv-01570-GJH

                       Plaintiffs,
        v.                                         Hon. George J. Hazel

 WILBUR L. ROSS, sued in his official
 capacity as U.S. Secretary of Commerce; et
 al.

                       Defendants.



PLAINTIFFS’ MOTION FOR EXPEDITED BRIEFING SCHEDULE ON EMERGENCY
  MOTION FOR A PRELIMINARY INJUNCTION AND INJUNCTION PENDING
                             APPEAL

       Plaintiffs have moved for an injunction preventing Defendants from adding a citizenship

question to the 2020 Census forms pending this Court and the Fourth Circuit’s final review of

Plaintiffs’ equal protection and Section 1985 claims.

       Plaintiffs hereby move pursuant to Federal Rules of Civil Procedure 6(c)(1)(C), Local

Civil Rule 105(2)(a), and the Court’s inherent power to manage its docket, for an order requiring

Defendants to respond to Plaintiffs’ motion on June 27, 2019. Plaintiffs also respectfully request

the Court to rule on Plaintiffs’ preliminary injunction motion by June 28.
          Case 8:18-cv-01041-GJH Document 179 Filed 06/26/19 Page 2 of 5



        An expedited schedule is necessary and in the interest of justice based on the urgency of

the issues and the importance of the decennial Census to the public interest. The facts and

procedural history of this case are well known to the parties and the Court. Of particular

relevance to Plaintiffs’ request, Defendants have indicated that they will proceed with printing

the census form with the citizenship question should the Supreme Court vacate the injunction in

Department of Commerce v. State of New York, No. 18-966 and Ross v. State of California, No.

18-1214. 1 See June 18 Hr’g Tr. at 106. Defendants’ intention of printing census forms while the

courts are still considering the equal protection and § 1985 claims, in an effort to moot and

thereby prevent the judiciary from ruling on the merits of the claims, would irreparably harm

Plaintiffs.

        In contrast, a shortened briefing schedule would not harm Defendants. Given their stated

intent to rapidly finalize the census questionnaire following the Supreme Court’s decision

tomorrow, they would not be prejudiced by an expedited resolution of Plaintiffs’ motion.

        For the foregoing reasons, Plaintiffs respectfully request that this Court issue an order

requiring Defendants to respond to Plaintiffs’ motion on June 27, and respectfully request that

the Court rule on the motion by June 28.



Dated: June 26, 2019                          Respectfully Submitted,


                                              /s/ Daniel Grant (Bar. No. 19659)
                                              /s/ Denise Hulett




1
 Defendants have filed a petition for writ of certiorari in the California case, which is currently
pending before the Supreme Court.
                                                 2
Case 8:18-cv-01041-GJH Document 179 Filed 06/26/19 Page 3 of 5



                            MEXICAN AMERICAN LEGAL DEFENSE
                            AND EDUCATIONAL FUND
                            Thomas A. Saenz*
                            Nina Perales *
                            Denise Hulett*
                            Andrea Senteno*
                            Burth G. López (Bar No. 20461)
                            Tanya G. Pellegrini*
                            Julia A. Gomez*

                            1016 16th Street NW, Suite 100
                            Washington, DC 20036
                            Phone: (202) 293-2828
                            tsaenz@maldef.org
                            nperales@maldef.org
                            dhulett@maldef.org
                            asenteno@maldef.org
                            blopez@maldef.org
                            tpellegrini@maldef.org
                            jgomez@maldef.org

                            Attorneys for LUPE Plaintiffs

                            ASIAN AMERICANS ADVANCING JUSTICE |
                            AAJC
                            John C. Yang*
                            Terry Ao Minnis (Bar No. 20547)
                            Niyati Shah*

                            1620 L Street, NW, Suite 1050
                            Washington, DC 20036
                            Phone: (202) 815-1098
                            Facsimile: (202) 296-2318
                            jyang@advancingjustice-aajc.org
                            tminnis@advancingjustice-aajc.org
                            nshah@advancingjustice-aajc.org

                            Attorneys for LUPE Plaintiffs

                            COVINGTON & BURLING LLP
                            Shankar Duraiswamy*
                            José E. Arvelo*
                            Dustin Cho*
                            Amee Frodle*
                            Daniel Grant (Bar. No. 19659)
                            Bianca Nunes*
                            Tina M. Thomas*
                               3
Case 8:18-cv-01041-GJH Document 179 Filed 06/26/19 Page 4 of 5




                            One CityCenter
                            850 Tenth Street, NW
                            Washington, D.C. 20001-4956
                            Tel: (202) 662-6000
                            Fax: (202) 662-6302
                            dgrant@cov.com
                            sduraiswamy@cov.com
                            jarvelo@cov.com
                            dcho@cov.com
                            afrodle@cov.com
                            bnunes@cov.com
                            tthomas@cov.com

                            P. Benjamin Duke*
                            The New York Times Building
                            620 Eighth Avenue
                            New York, NY 10018-1405
                            Tel: (212) 8411000
                            Fax: (212) 841-1010
                            pbduke@cov.com

                            Lawrence A. Hobel*
                            Karun Tilak*
                            Salesforce Tower, 415 Mission Street
                            San Francisco, CA 94105-2533
                            Tel: (415) 591-6000
                            Fax: (415) 591-6091
                            lhobel@cov.com
                            ktilak@cov.com

                            Attorneys for Kravitz Plaintiffs

                            *Admitted pro hac vice




                               4
         Case 8:18-cv-01041-GJH Document 179 Filed 06/26/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on this 26th day of June 2019, I caused a copy of the foregoing document

and all accompanying filings to be sent to all parties receiving CM/ECF notices in this case.



                                                       By: /s/ Daniel Grant
                                                            Daniel T. Grant




                                                5
